Citation Nr: 1826493	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-31 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether the reduction in disability rating from 20 percent to 10 percent for mechanical low back pain was proper.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to a temporary total evaluation because of treatment for service-connected mechanical low back pain.

5. Entitlement to a disability rating in excess of 20 percent for mechanical low back pain.

6. Entitlement to a disability rating in excess of 10 percent for arthroscopy of the right knee.

7. Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to October 1990 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2011 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a May 15, 2011 rating decision, the RO, in part, proposed reducing reduced the rating for the Veteran's service-connected back disability from 20 percent to 10 percent, continued a 10 percent rating for a service-connected right knee disability, and reopened a previously denied claim for service connection for a left knee disability but denied it on the merits.  In a May 19, 2011 decision, the RO decreased the rating for mechanical low back pain from 20 to 10 percent, effective August 1, 2011.  In the August 2012 rating decision, the RO, in part, denied entitlement to a temporary total evaluation because of treatment for a service-connected back disability.  The Veteran timely appealed.

The Veteran has alleged an inability to retain employment due to her service-connected disabilities.  See, e.g., Veteran's correspondence, February 2018.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue of entitlement to a TDIU is now properly before the Board.  

The issues of entitlement to a higher rating for arthroscopy of the right knee, mechanical low back, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2011 rating decision, the RO reduced the rating for the Veteran's back disability from 20 percent to 10 percent effective August 1, 2011.

2.  The reduction of the 20 percent rating for the Veteran's back disability was improper as the RO failed to apply the due process protections of 38 C.F.R. § 3.105(e).

3. In an October 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  Neither the Veteran nor her representative appealed that decision, and new and material evidence was not received within one year of its issuance. 

4.  Evidence received since the October 2006 rating decision relates to the prior basis for the denial and tends to raise a reasonable possibility of substantiating the claim of service connection for a left knee disability.

5. The evidence is at least evenly balanced as to whether the Veteran's left knee disability is related to service.

6. The evidence is at least evenly balanced as to whether the Veteran's service-connected back disability required a March 2012 surgery that resulted in convalescence in excess of 30 days.


CONCLUSIONS OF LAW

1.  The reduction in rating for a back disability from 20 percent to 10 percent was not proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2017).

2.  The October 2006 rating decision that denied the claim of entitlement to service connection for a left knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).
 
3.  The additional evidence received since the October 2006 decision is new and material, and the claim of service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

4. With reasonable doubt resolved in favor of the Veteran, her left knee disability is due to an in-service injury or disease.  38 U.S.C. §§ 1101, 1112, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

5.  With reasonable doubt resolved in favor of the Veteran, a temporary total disability rating for the Veteran's service-connected low back disability based on hospitalization in March 2012 is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R § 4.30 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Reduction of a Back Disability Rating

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, the beneficiary must be given notice that he has 60 days to present additional evidence to show that compensation payments should be continued at the present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2017).

Since the proposed reduction involved reduction in the overall amount of compensation payable to a beneficiary from 50 percent to 40 percent, the due process protections of 38 C.F.R. § 3.105(e) apply.  

On May 15, 2011, the RO granted service connection for depressive disorder, assigning a 30 percent disability rating effective November 4, 2010; and proposed to reduce the Veteran's service-connected back disability rating from 20 percent to 10 percent.  On May 19, 2011, the RO issued a rating decision reducing the Veteran's back disability from 20 percent to 10 percent, effective August 1, 2011.  The RO found that there was no need to propose a reduction because the running award prior to the decision showed a combined evaluation of 30 percent, and after the reduction the Veteran would still be receiving a combined evaluation of 40 percent.  On May 20, 2011, the RO notified the Veteran that her service-connected back disability was decreased from 20 percent to 10 percent effective August 1, 2011.  

The Board finds that the RO failed to apply the due process protections of 38 C.F.R. § 3.105(e).  While the October 2006 rating decision showed a combined evaluation of 30 percent, as noted by the RO on May 19, 2011, the May 15, 2011 rating decision awarding a 30 percent rating for depressive disorder increased the Veteran's combined disability rating to 50 percent effective November 4, 2010.  As such, a reduction in the Veteran's service-connected mechanical low back pain reduced her combined disability rating from 50 percent to 40 percent; it did not increase it from 30 percent to 40 percent.  The RO did not provide the Veteran proper notice in regard to its proposed decision to reduce the Veteran's disability rating for her service-connected back disability from 20 percent to 10 percent.  In addition, the Veteran was not given the required 60 days to present additional evidence to show that compensation payments should be continued at the present level.  

Since the rating decision that accomplished the reduction of the 20 percent rating for the Veteran's service-connected back disability did not properly apply the due process protections of 38 C.F.R. § 3.105(e), the reduction is void.  The appropriate remedy in this case is a restoration of the 20 percent rating.  Brown v. Brown, 5 Vet.App. 413, 422 (1993) (when VA fails to follow the procedures in 38 C.F.R. § 3.105(e), its reduction decision is void ab initio and reinstatement of the prior evaluation is appropriate).

 

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has been received.  The Veteran's claim for service connection for a left knee disability was denied because there was no evidence that the Veteran had a current left knee disability.  To reopen the claim, there would have to be new evidence that related to the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In an October 2006 rating decision, the RO denied service connection for a left knee disorder.  The Veteran did not appeal that decision, nor did she submit new and material evidence within the remaining appeal period.  Accordingly, the October 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the October 2006 rating decision included the Veteran's service treatment records (STRs) and VA treatment records.  

Relevant evidence received more than one year since the October 2006 rating decision includes a January 2012 VA treatment record indicating a diagnosis of bilateral knee pain/chondromalacia, a February 2012 diagnosis of left knee posterior horn medial meniscus tear, and a May 2016 diagnosis of osteoarthritis.

As such, the additional evidence submitted since the October 2006 rating decision is new and material evidence that relates to unestablished facts necessary to substantiate the merits of the claim.  Reopening of the claim for service connection for a left knee disability is therefore warranted.

IV.  Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for listed chronic diseases, to include arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a)).  Arthritis is a chronic disease and degenerative joint disease (DJD) is a synonym for arthritis.  Greyzck v. West, 12 Vet. App. 288, 291 (1999) ("the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease"). 

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran contends that she has a left knee disability that is due to service or secondary to her service-connected right knee disability.

STRs include a September 1997 Medical Evaluation Board reflecting injury to both knees during basic training at Fort McClellan in 1990 when the Veteran jumped down from a height and landed onto her knees while running a confidence course.  X-rays did not reveal an obvious fracture, and she was treated and then deployed to active duty in Desert Storm.  The Veteran developed increased bilateral knee pain during her deployment, right greater than left.  The diagnosis was chondromalacia manifest by joint effusion with moderate interference with function.  In November 1997, the Veteran was given a physical profile with diagnosed bilateral knee DJD.

In a December 2010 statement, the Veteran reported that she injured her left knee in 1990 in the same in-service incident as her right knee; that she experienced left knee pain since service; and she had grinding, snapping, popping, and burning sensations in the knee.

A January 2012 VA treatment record reflects normal left knee skin color and temperature, generalized mild tenderness to palpation, no palpable effusion, and left knee range of motion of flexion of 50 degrees and extension of 0 degrees.  The physician diagnosed bilateral knee pain/chondromalacia.  In May 2016, VA treatment records reflect a diagnosis of bilateral knee pain, primary osteoarthritis.

For the following reasons, the evidence is at least in equipoise as to whether the Veteran's left knee disability is related to her in-service fall in 1990.

STRs reflect an in-service diagnosis of left knee patello-femoral arthralgia in January 1997, chondromalacia in September 1997, and left knee DJD in November 1997.  Likewise, post-service treatment records reveal diagnoses of left knee chondromalacia in January 2012 and left knee DJD in May 2016.  Further, statements from the Veteran document continuous left knee pain since service of a similar type and nature.  The Board notes that the Veteran is competent to report left knee pain and she is credible in her assertions, especially when considering contemporaneous medical and lay statements that reflect complaints of left knee pain for many years.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The evidence is thus at least evenly balanced as to whether the Veteran's currently diagnosed left knee arthritis and chondromalacia are related to her in-service fall in 1990.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left knee arthritis and chondromalacia is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

V.  Temporary Total Rating

The Veteran has alleged that her low back disability warrants a temporary total disability rating under 38 C.F.R. § 4.30 based on hospitalization requiring convalescence. 

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  Such rating will be effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (a)(1).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  As noted above, the Veteran is in receipt of service connection for mechanical low back.

March 2012 VA treatment records reflect that the Veteran underwent surgery consisting of one level transforaminal lumbar interbody fusion (TLIF) for focal degenerative disk disease (DDD) and arthritis.  

A June 2012 VA examiner reviewed the Veteran's treatment records and opined that her current lumbar spondylosis was likely unrelated to her service-connected mechanical low back pain diagnosed in the early 1990s.  The examiner noted that the Veteran underwent a one level TLIF for focal DDD and arthritis but stated that the natural progression of lumbar strain is not to lumbar spondylosis.  Instead, the examiner remarked that lumbar strain could be treated conservatively with resolution of symptoms.

In February 2016, the Veteran submitted medical treatises explaining how a mechanical low back injury can result in degenerative changes of the tissue which was injured, such as intervertebral disc.  In addition, an article from the University of Maryland Spine Center confirmed that DDD can develop due to pressure or injury to the disc as a result of the formation of scar tissue, which weakened the disc, and resulted in a narrowing of the disc space between two vertebrae that could lead to bone spurs, or osteophytes.  An article from Medscape reflects that lumbar spondylosis meant that osteophytes were present in the lumbar spine.

For the following reasons, the evidence is at least in equipoise as to whether the Veteran's service-connected mechanical low back progressed into the Veteran's current lumbar spondylosis for which she underwent surgery in March 2012. 

The VA examiner provided a negative nexus opinion, specifically stating that the natural progression of a mechanical low back problem (lumbar strain) was not lumbar spondylosis, and instead that lumbar strain could be treated conservatively with resolution of symptoms.  However, the Board must weigh this opinion against the articles submitted by the Veteran.  The Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the Veteran's articles reflect that soft tissue injury, in this case the Veteran's lumbar strain, can result in degenerative changes of the tissue.  Specifically, the University of Maryland's article explained that lumbar spondylosis occurred as a result of pressure or injury to the disc from the formation of scar tissue that resulted in a narrowing of the disc space between two vertebrae and resulted in a narrowing of the disc space between two vertebrae that could lead to osteophytes.  As stated above, lumbar spondylosis means that osteophytes are present in the lumbar spine.  As such, the Board finds that there is plausible causality that the Veteran's service-connected mechanical low back pain has progressed into DDD/lumbar spondylosis.

March 2012 VA treatment records reflect surgical reports for an L4-5 degenerative disc TLIF for focal DDD and arthritis.  An August 2012 letter from Dr. T. A. reflects that the Veteran was still recovering as of the date of the letter, and that her recovery process might take up to one year. 

Therefore, as the Veteran underwent surgery for lumbar spondylosis, which is a progression of her service-connected mechanical low back pain, the criteria for a temporary total rating under 38 C.F.R. § 4.30 (a)(1) have been met.


ORDER

Restoration of a 20 percent rating for mechanical low back is granted, subject to the rules and regulations governing the award of monetary benefits.

The application to reopen the claim for service connection for a left knee disability is granted.

Entitlement to service connection for left knee DJD and chondromalacia is granted.

Entitlement to a temporary total rating for mechanical low back disability based on convalescence due to surgery is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the remaining claims.


Low Back Disability

The Veteran's low back disability is currently rated as 20 percent disabling.

The Board notes that the Veteran was provided a VA examination for her low back disability in November 2010 and June 2012.  In November 2010, the Veteran reported pain on a daily basis that radiated down her right leg to her knee.  The Veteran's range of motion was flexion of 75 degrees, extension of 30 degrees, bilateral lateral flexion of 30 degrees, and bilateral lateral rotation of 30 degrees.  The examiner noted that the Veteran experienced flare-ups and that she did not have any change in her range of motion with repetitive testing that day, but that it did not mean she might not have limitation of motion if she was on her feet all day.  However, the examiner stated that it was not feasible to describe this additional limitation of motion as these matters could not be determined with any degree of medical certainty.  The June 2012 VA examiner noted that no conclusions should be made regarding the examination because the Veteran was still in the acute recovery phase after her low back surgery.

The Veteran submitted numerous statements detailing her limitation of motion due to back pain and contending that her symptoms had worsened.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board finds that a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's low back disability.  See 38 U.S.C. § 5103A.

Right Knee Disability

The Veteran's right knee disability is currently rated as 10 percent disabling 

The Board notes that the Veteran was provided a VA examination for her right knee disability in November 2010 and May 2012.  In November 2010, the Veteran reported pain on a daily basis and her range of motion was flexion of 120 degrees and extension of 0 degree.  The examiner noted that the Veteran did not have any change in her range of motion with repetitive testing that day, but that it did not mean she might not have limitation of motion if she was on her feet all day.  However, the examiner stated that it was not feasible to describe this additional limitation of motion as these matters could not be determined with any degree of medical certainty.  The May 2012 VA examiner noted that no conclusions should be made regarding the examination because the Veteran was still in the acute recovery phase after her low back surgery.

The Veteran submitted numerous statements detailing her limitation of motion due to right knee pain; experiencing grinding, popping, and burning; and contending that her symptoms had worsened.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday, 7 Vet. App. at 526; see also Snuffer, 10 Vet. App. at 403.  Thus, the Board finds that a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's right knee disability.  See 38 U.S.C. § 5103A.

TDIU

The Veteran also contends that she is unemployable due to her service-connected disabilities.  The Board notes that adjudication of the claims for entitlement to increased ratings may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be remanded as well.

Upon remand, the Veteran's VA treatment records not yet associated with the claims file should be obtained.  38 U.S.C. § 5103A(c) (2012).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that she may have had for her claims that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

2.  Schedule the Veteran for a VA examination to determine the current severity of her low back disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

The examiner must also address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding her flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

3.  Schedule the Veteran for a VA examination to determine the current severity of her right knee disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding her flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

4.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


